EXHIBIT 8.1 LIST OF SUBSIDIARIES The following table lists our subsidiaries and their jurisdiction of incorporation as of June30, 2012: Subsidiaries Country of Incorporation Cactus Argentina S.A. Argentina Futuros y Opciones.Com S.A. Argentina IRSA Inversiones y Representaciones Sociedad Anónima Argentina BrasilAgro Companhia Brasileira de Propiedades Agrícolas Brasil Exportaciones Agroindustriales Argentinas S.A. Argentina Northagro S.A. Argentina Pluriagro S.A. Argentina Agrotech S.A. Argentina FyO Trading S.A. Argentina Helmir S.A. Uruguay Agropecuaria Acres del Sur S.A. Bolivia Ombú Agropecuaria S.A. Bolivia Yatay Agropecuaria S.A. Bolivia Yuchán Agropecuaria S.A. Bolivia
